                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


LISA CHRISTINE WATER,                         )
                Plaintiff,                    )
                                              )
v.                                            )       JUDGMENT
                                              )
                                              )       No. 5:18-CV-453-FL
ANDREW SAUL, Commissioner of                  )
Social Security,                              )
                 Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney fees and defendant’s stipulation for attorney’s fees
under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 22, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount of
$5,050.00.

This Judgment Filed and Entered on October 22, 2019, and Copies To:
Vaughn Stephen Clauson (via CM/ECF Notice of Electronic Filing
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)

October 22, 2019                      PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
